Title: To George Washington from Edmund Randolph, 28 April 1794
From: Randolph, Edmund
To: Washington, George


          
            Sir
            Philadelphia April 28. 1794
          
          With the change of the word “embassy,” which is a technical term
            for a particular diplomatic order, for “mission,” which is a
            general one; I cannot see the possible necessity for another alteration in the letter to
            Mr L—g—n.
          
          I sincerely believe, that Mr P——y would be agreeable to France; tho’ not so agreeable
            as Mr L——n. The arrangement of Mr J—y, as resident in London, might be a fortunate
            circumstance, if he would assent to it. But I doubt this; because he has eye immediately
            on the government of N.Y.—and ultimately on the Presidency. Besides his present office
            is an abundance for his wants, and he can educate his children in their own country;
            which of itself is an immensity. However, if he could be consulted, without Mr L——n
            knowing it, I still repeat, that it would be a fortunate circumstance, should he remove
            the objection, which has been made to his nomination as envoy. I
            have the honor, sir, to be with the highest respect yr mo. ob. serv.
          
            Edm: Randolph
          
        